Citation Nr: 0617892	
Decision Date: 06/19/06    Archive Date: 06/27/06

DOCKET NO.  96-01 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased original evaluation for major 
depression, currently rated as 70 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel



REMAND

The veteran served on active duty from August 1990 to April 
1994.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from September 1994 and January 2003 rating 
decisions of the North Little Rock, Arkansas, Department of 
Veterans Affairs (VA) Regional Office (RO).

The veteran has claimed that he is unemployable due to his 
service-connected disabilities.  The record does not reflect 
the nature and extent of the veteran's employment.  The most 
recent VA examination, dated in October 2004 indicated that 
the veteran has worked in a rental store for the past year, 
but there is no indication of the type of work, the hours 
worked, or the pay received.  Specifically, it is unclear if 
this represents full-time employment or only marginal 
employment, and it is unclear whether the veteran is 
currently employed.  The RO should contact the veteran and 
obtain all relevant information regarding the veteran's 
current and past employment including hours worked, pay, job 
duties, number of jobs, and reasons for leaving if he has 
left any jobs.  This information is directly relevant to both 
the claim for an increased rating for major depression, and 
the claim of entitlement to TDIU.  Moreover, it appears that 
there are outstanding VA treatment records which should be 
obtained followed by an examination.

After the appellant filed his claim for major depression, 
portions of the VA schedule of rating criteria governing 
mental disorders, including the criteria under Diagnostic 
Code 9434, were amended effective November 7, 1996.  In 
keeping with VA practice and appropriate precedent, the 
rating agency should apply the version of the regulation that 
is most favorable to the veteran, since the regulations 
changed during the pendency of his appeal.  See, VAOPGCPREC 
7-03 (2003).

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center in Washington DC for the following action:

1.  The RO should contact the veteran 
and obtain all relevant information 
regarding the veteran's current and 
past employment including hours worked, 
pay, job duties, number of jobs, and 
reasons for leaving if he has left any 
jobs.

2.  The RO should obtain treatment 
records from the VAMC in Little Rock 
concerning all treatment received by 
the veteran at that facility since 
2003.

3.  The veteran should then undergo a 
special psychiatric examination in 
order to ascertain the nature and 
severity of his psychiatric disability.  
All indicated tests should be performed 
and the examiner should make a 
determination for the record as to 
whether it is at least as likely as not 
that the psychiatric disability 
precludes the veteran from 
substantially gainful employment.  The 
claims folder must be reviewed by the 
examiner prior to formulating an 
opinion in this case.  

3.  The RO should then readjudicate the 
veteran's claims for an increased 
rating for major depression, and 
entitlement to TDIU, including 
reviewing all newly obtained evidence.  
The RO should address both the old and 
new rating criteria when adjudicating 
the veteran's claim for an increased 
rating for major depression.  If any 
benefit sought on appeal remains 
denied, the veteran should be provided 
an SSOC that contains a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



